Citation Nr: 9904962	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-23 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
low back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1958 to August 
1977.  

This claim arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision from 
the Los Angeles, California, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in pertinent part, granted 
the veteran service connection for "[l]ow back pain."

A formal hearing was held at the RO before a member of the 
Board, and the signatory of this decision, in November 1998.

In addition, it is noted that during the course of the above-
mentioned November 1998 formal hearing the veteran raised the 
issue of entitlement to service connection for degenerative 
disc disease.  (See p. 11 of hearing transcript).  This issue 
has not been adjudicated by the RO and is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veteran's service-connected low back disorder is 
currently manifested by complaints of intermittent severe low 
back pain and objective findings of slight limitation of 
motion; but is not productive of moderate limitation of 
motion, intervertebral disc syndrome, muscle spasms on 
extreme forward bending or unilateral loss of lateral motion, 
or ankylosis of the lumbar spine.

CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for the 
service-connected low back disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the preponderance of the evidence supports his claim for an 
increased rating.  The veteran asserts, in part, that he 
experiences intermittent severe low back pain, and that his 
low back disorder has, in the past, caused him to have had to 
decline employment opportunities.  See letter from veteran to 
RO, received in January 1997.  He also asserts that the 
severity of his back pain increases following several hours 
of manual labor, and either standing or sitting for long 
periods of time.  See report of May 1998 VA orthopedic 
examination.  

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based in part on the veteran's assertion that his disorder 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board finds that no further development 
of the record is necessary before appellate disposition is 
completed; he was recently examined by the VA and the report 
of the examination has been made part of the records on file.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1, Part 4 (1998) (Schedule).  Separate rating codes 
identify the various disabilities. In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. § 4.2 
(1998).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).

The RO has assigned a zero percent, or noncompensable, 
evaluation to the veteran's service-connected low back 
disability.  This action, in December 1994, was in accordance 
with the criteria set forth in the Schedule, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Diagnostic Code 5295 provides 
for a zero percent evaluation where lumbosacral strain, with 
slight subjective complaints only, is manifested.  Pursuant 
to Diagnostic Code 5295, the next higher disability rating, 
10 percent, would be warranted for lumbosacral strain with 
characteristic pain on motion.  In addition, a 10 percent 
rating would be warranted for slight limitation of the motion 
of the lumbar spine (Diagnostic Code 5292); or mild 
intervertebral disc syndrome (Diagnostic Code 5293).  38 
C.F.R. § 4.71a 1998.

A 20 percent rating contemplates moderate limitation of 
motion of the lumbar spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, as exemplified by recurring 
attacks (Diagnostic Code 5293); or lumbosacral strain, 
manifested by muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position (Diagnostic Code 5295).  See 38 C.F.R. § 4.71a 
(1998).

A 40 percent rating is warranted for favorable lumbar spine 
ankylosis (Diagnostic Code 5289); severe limitation of lumbar 
spine motion (Diagnostic Code 5292); severe intervertebral 
disc syndrome, as exemplified by recurring attacks with 
intermittent relief (Diagnostic Code 5293); or lumbosacral 
strain that is severe in nature (Diagnostic Code 5295).  Id.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(1998).  The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine function.  38 C.F.R. § 4.45 
(1998).

A review of the record reveals that the veteran has been 
treated by both private and VA medical personnel since 1979.  
For example, records relating to chiropractic treatment 
afforded the veteran from Dr. Cash, and dated between 1979 to 
1995, are shown to have been associated with the record.  
These records note that the veteran was treated on many 
occasions for treatment concerning different orthopedic 
concerns, including his low back.  In addition, a letter 
submitted to VA from Dr. Peters, dated in October 1996, 
indicates that he had provided the veteran chiropractic 
treatment on four separate occasions since December 1995 for 
his low back pain.  Treatment records were supplied which 
indicated that the veteran had been treated in December 1995.  
These records showed that range of motion testing, both 
active and passive, was noted to have been administered at 
this time.  The report noted that pain, described as sharp, 
was elicited on all range of motion tests, including flexion, 
extension, and rotation.  

The veteran was afforded a VA orthopedic examination in 
September 1994.  The veteran reported developing lower back 
pain in 1969.  He added that the pain had increased since 
1969, and that it frequently developed upon heavy lifting, 
when he did not stand or walk in an erect position, or if he 
remained in bed for a prolonged period.  The veteran also 
informed the examiner that he must sleep on a hard mattress 
to prevent the development of lower back pain.  The veteran 
further reported radiating pain associated with his back, 
into his lower extremities, beginning in approximately 1988.  
Examination revealed that the veteran did not appear to have 
any joint or extremity pain while standing or walking.  The 
examiner reported that no lumbosacral spine tenderness was 
elicited but that mild muscle spasm was noted over the 
lumbosacral area.  Mild pain was evoked over the low back 
with full forward flexion to 95 degrees and with full 
extension to 35 degrees.  Mild pain was noted to brought 
about with full lateral flexion to 40 degrees bilaterally, 
and at full rotation to 35 degrees bilaterally.  Straight-leg 
raising was negative bilaterally.  The diagnosis was chronic 
lumbosacral strain.  X-rays, dated in September 1994, were 
noted by the examiner to be normal.  

The veteran was also afforded VA orthopedic examination in 
May 1998; this is noted to be the most recent evidence of 
examination of the veteran's service-connected low back 
disability of record.  The veteran asserted that the severity 
of his back pain increased following several hours of manual 
labor, and after either standing or sitting for long periods 
of time.  He added that he followed a rigorous exercise 
program, which included swimming on a regular basis.  He 
complained of ongoing lumbosacral lumbosacral pain radiating 
into both right and left buttocks.  He also noted that he 
felt as if his back trouble had worsened since he was 
evaluated by VA in 1994.  Examination of the lumbosacral 
spine revealed no tenderness over the spine area.  The 
examiner indicated that the veteran had flexion, without any 
pain, to 100 degrees, forward bending extension to 25 
degrees, and right lateral bending to 35 degrees.  Straight 
leg raising was to 90 degrees on the right and 70 degrees on 
the left.  Deep tendon reflexes were described as 2+ 
throughout.  Muscle development was noted to be symmetrical.  
X-ray examination taken in conjunction with the examination 
were noted to show possible early degenerative disc disease 
at T12, L1.  The examiner supplied a diagnosis of, in 
pertinent part, mild lumbar degenerative disc disease at T12, 
L1 with completely normal examination.  

As indicated above, the veteran was afforded a formal hearing 
at the RO in November 1998.  He testified that his low back 
disability limits in his daily activities, in that he is 
unable to work an 8 hour day.  (See p. 4 of transcript).  He 
added that his condition affected his ability to sleep and 
that while the pain was generally localized, it sometimes 
radiated into his lower extremities.  (See p. 6 of 
transcript).  He complained of suffering from intermittent 
characteristic pain on motion; he described the pain as, in 
essence, severe.  He added that he usually experienced back 
pain as a result of physically overexerting himself.  (See p. 
9 of transcript).  

The veterans statements describing the symptoms associated 
with his low back disorder are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (1998), 
whether or not they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

To summarize, the Board finds that the preponderance of the 
evidence favors the granting of a 10 percent disability 
evaluation for the service-connected low back disability 
under the provisions of Diagnostic Codes 5292 and 5295 as 
there is competent medical evidence of slight limitation of 
the motion of the lumbar spine and of lumbosacral strain with 
characteristic pain on motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (1998).  Specifically, the lateral 
bending range of motion findings shown on the May 1998 VA 
examination report reflected slight lumbar spine limitation 
of motion.  The Board has also considered functional 
impairment due to pain and assigned an evaluation to reflect 
such pain.  See also DeLuca, supra.  

However, the Board finds that an evaluation higher than 10 
percent is not warranted for the service-connected disability 
at issue at this time.  The clinical record does not show 
moderate limitation of motion (Diagnostic Code 5292); 
intervertebral disc syndrome (Diagnostic Code 5293); or 
muscle spasms on extreme forward bending or unilateral loss 
of lateral motion (Diagnostic Code 5295).  Likewise, 
ankylosis of the lumbar spine is not shown by the clinical 
record. (Diagnostic Code 5289).  See 38 C.F.R. § 4.71a 
(1998).  Thus, a rating of greater than 10 percent under 
these diagnostic criteria is not appropriate.

In view of the above, the Board concludes that the criteria 
for a 10 percent disability evaluation for the service- 
connected low back disability have been met and that, 
accordingly, such a disability evaluation must be granted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.42, 4.45, 
4.59, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (1998).


ORDER

A 10 percent evaluation is granted for a low back disability, 
subject to the provisions governing the award of monetary 
benefits.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

